DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-17 and 23-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10721571 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants as mapped in the table below.

Application 16932616
US Pat # 10721571 B2
Claim 15
See claims 1 and 6-10.  The Examiner would like to note that the claim language including “using the received audio data and the additional data to estimate relevancy of each respective separate audio source to the user” as presented in 

See claim 6
Claim 17
See claim 6
Claim 23
See claim 2
Claim 24
See claim 3
Claim 25
See claims 1 and 6-10
Claim 26
See claim 6
Claim 27
See claim 6
Claim 28
See claim 2
Claim 29
See claim 3
Claim 30 
See claims 1 and 6-10
Claim 31
See claim 6
Claim 32
See claim 6
Claim 33
See claim 2
Claim 34
See claim 3


Claims 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10721571 B2 in view of Lunner. 


Lunner discloses a method of enhancing audio in a hearing device by training a machine learning algorithm (see: Par.[0010][0035]). It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a machine learning algorithm to perform the audio enhancement processing of US Pat 10721571, as taught by Lunner.  The motivation for doing so would have been to provide a system that converges on a target function in an adaptive manner thereby decreasing convergence times. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunner et al (US 20180014130 A1) in view of Glaser et al (US 20180088900 A1).

With respect to claim 15, Lunner discloses a method of enhancing audio for at least one earpiece (figs.5-6 “HDi”;”HDr”) of a user comprising: 
receiving, at an auxiliary processing device (fig.6 “AuxD”), audio data (fig.5 “INW” and “utotal”) corresponding to audio sensed at the at least one earpiece (Par.[0269] calculations may be performed in the auxiliary device AuxD, where audio data is received at the AuxD from the earpieces HDi and HDr to perform the calculations); 
receiving, at the auxiliary processing device, additional data (fig.5 “yi”,”yr” EEG signals), including non-audio data, relevant to processing to enhance the audio sensed at the at least one earpiece (Par.[0268-0269] additional non-audio data including EEG signals may be used by AuxD device to calculate a sound source of current interest);
using the received audio data to identify a plurality of respective portions of the audio data as corresponding to a plurality of respective separate audio sources (Par.[0265][0268] a source separation unit (SSU) is used to separate the audio sources of the received audio data INW and Utotal); 
using the received audio data and the additional data to estimate relevancy of each respective separate audio source to the user (Par.[0265] the source selection processing unit (SSPU) determines relevancy of an audio source by determining which source a user is paying attention to based on the input audio data “u” and the additional EEG data “y”), 
Par.[0045] in determining the relevant audio source signal ux the SSPU may provide a volume weighted combination of the respective input source signals uh wherein the weighting of the sources is based on a cost function of a determined correlation between each sound source and the EEG signals); and 
using the volume weights to determine and send enhancement data to the at least one earpiece for enhancing audio played for the user at the at least one earpiece (Par.[0265][0267] the weighted audio signal ux is sent to an output transducer (SPK) of the earpieces HDi,HDr).
Lunner discloses wherein the additional data used to estimate relevancy is EEG data, however does not disclose expressly wherein the additional data comprises data regarding at least one of the following: head movement of the user, change in speech of the user, amount of immediately preceding time that an audio source of the respective separate audio sources has been making sound in a vicinity of the user, and a fraction of an historical time period that an audio source of the respective separate audio sources has been making sound in a vicinity of the user.
Glaser discloses a system and method for enhancing audio for an earpiece of a user (Par.[0034] In an embodiment, microphones #110 may be arranged in a hearing aid of a user); receiving at an auxiliary processing device (fig.1 #120,130,140,150; Par.[0030]) audio data sensed by the earpiece (fig.1 audio data from microphones #110) and additional data including non-audio data relevant to processing to enhance the audio data (Par.[0040] additional data such as audio control inputs are received by audio configuration system #130 for enhancing or customizing the audio data); using Par.[0030] audio source extraction engine #150 extracts or isolates separate audio sources); using the audio data and the additional data to estimate relevancy of each separate audio source to the user, wherein the additional data used to estimate relevancy comprises head movement of a user (Par.[0088] in the embodiment shown in figure 12, additional data such as head position of a user may be used to determine a focus of a person’s attention corresponding to a relevancy of an audio source of the audio data); using the estimated relevancy to determine volume weights for each of the respective audio sources (Par.[0088] audio control inputs may be updated according to a direction of the users attention, wherein the audio control input may include an amplification or deamplification of audio data related to an audio source, see Par.[0041-0042]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use additional data, such as the orientation of a user’s head to determine relevancy of an audio source in the determination of the relevancy of an audio source of Lunner, as performed by Glaser.  The motivation for doing so would have been to increase a volume of audio sources in the direction of attention of the user. 

With respect to claim 16, Lunner discloses the method of claim 15; however does not disclose expressly using the additional data to determine contextual parameters applicable to determining the relevancy of the audio sources.
Glaser discloses using the additional data to determine one or more contextual parameters potentially applicable to determining the relevance of the respective audio Par.[0084-0085]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use contextual information to determine relevancy of the audio sources of Lunner, as performed by Glaser.  The motivation for doing so would have been to weight the audio sources according to context of a situation, such as amplifying sources near to the user and muting sources behind the user. 

With respect to claim 17, Lunner discloses the method of claim 15 wherein using the received audio data to compute audio source parameters for each respective separate audio source comprises also using the additional data to compute audio source parameters (Par.[0265] SSU provides estimates of the separated sound sources in the form of audio source parameters ut, i=1, ..nu).

With respect to claim 18, Lunner discloses the method of claim 15 wherein using the received audio data to identify a plurality of respective portions of the audio data as corresponding to a plurality of respective separate audio sources comprises using a machine-learning algorithm (Par.[0010][0035] a machine learning algorithm may be used to in the source selection processing of Lunner).

With respect to claim 19, Lunner discloses the method of claim 15 wherein using the received audio data to compute audio source parameters for each respective Par.[0010][0035] a machine learning algorithm may be used to in the source selection processing of Lunner).

With respect to claim 20, Lunner discloses the method of claim 15 wherein using the received audio data and the additional data to estimate relevancy of each audio source to the user comprises using a machine-learning algorithm (Par.[0010][0035] a machine learning algorithm may be used to in the source selection processing of Lunner).

With respect to claim 21, Lunner discloses the method of claim 18 however does not disclose expressly wherein the machine-learning algorithm is trained at a remote computing system that communicates with the auxiliary processing device. Official Notice is taken that it is well-known in the art that hearing aid devices may be trained at remote processing facilities, such as by a manufacturer or hearing specialist.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to train the processing algorithms of Lunner at a remote computing facility.  The motivation for doing so would have been to provide a ready-made trained model for audio source selection and processing within the system. 

With respect to claim 22, Lunner discloses the method of claim 20 however does not disclose expressly wherein the machine-learning algorithm is trained at a remote computing system that communicates with the auxiliary processing device.  Official 


With respect to claim 23, Lunner discloses the method of claim 15 wherein the enhancement data comprises enhanced audio (Par.[0267] the mixing and weighting of the individual audio sources u; to provide the single sound source ux is an enhancement of the audio of the individual sound sources).

With respect to claim 24, Lunner discloses the method of claim 15 wherein the enhancement data comprises filter updates for filters to be applied by the at least one earpiece to enhance the sensed audio data (Par.[0173] SSPU is a filter that provides a weighted combination of the electric input signals u; wherein a weighting unit (fig.4B WGT) of the SSPU provides filter updates “w” to be applied to the earpieces Par.[0267]).

With respect to claim 25, Lunner discloses a hearing aid system comprising: 
at least one earpiece (figs.5-6 “HDi”;”HDr”) configured to sense audio and to transmit audio data (fig.5 “INW” and “utotal”) corresponding to the sensed audio; and 
fig.6 “AuxD”) configured to receive the audio data from the at least one earpiece; to receive additional data (fig.5 “yi”,”yr” EEG signals), including non-audio data, relevant to processing to enhance the audio sensed at the at least one earpiece; and to perform processing comprising: 
using at least the received audio data to identify a plurality of respective portions of the audio data as corresponding to a plurality of respective separate audio sources (Par.[0265][0268] a source separation unit (SSU) is used to separate the audio sources of the received audio data INW and Utotal); 
using at least the received audio data to compute audio source parameters for each respective separate audio source (Par.[0265] SSU provides estimates of the separated sound sources in the form of audio source parameters ut, i=1, ..nu); 
using the received audio data and at least a portion of the additional data to estimate relevancy of each respective separate audio source to the user (Par.[0265] the source selection processing unit (SSPU) determines relevancy of an audio source by determining which source a user is paying attention to based on the input audio data “u” and the additional EEG data “y”); 
using the estimated relevancy to determine volume weights for each respective separate audio source (Par.[0045] in determining the relevant audio source signal ux the SSPU may provide a volume weighted combination of the respective input source signals uh wherein the weighting of the sources is based on a cost function of a determined correlation between each sound source and the EEG signals); and 
using the volume weights to determine enhancement data to send to the at least one earpiece for enhancing audio played for the user at the at least one earpiece the weighted audio signal ux is sent to an output transducer (SPK) of the earpieces HDi,HDr).
Lunner discloses wherein the additional data used to estimate relevancy is EEG data, however does not disclose expressly wherein the additional data comprises data regarding at least one of the following: head movement of the user, change in speech of the user, amount of immediately preceding time that an audio source of the respective separate audio sources has been making sound in a vicinity of the user, and a fraction of an historical time period that an audio source of the respective separate audio sources has been making sound in a vicinity of the user.
Glaser discloses a system and method for enhancing audio for an earpiece of a user (Par.[0034] In an embodiment, microphones #110 may be arranged in a hearing aid of a user); receiving at an auxiliary processing device (fig.1 #120,130,140,150; Par.[0030]) audio data sensed by the earpiece (fig.1 audio data from microphones #110) and additional data including non-audio data relevant to processing to enhance the audio data (Par.[0040] additional data such as audio control inputs are received by audio configuration system #130 for enhancing or customizing the audio data); using the audio data to identify a plurality of respective separate audio sources (Par.[0030] audio source extraction engine #150 extracts or isolates separate audio sources); using the audio data and the additional data to estimate relevancy of each separate audio source to the user, wherein the additional data used to estimate relevancy comprises head movement of a user (Par.[0088] in the embodiment shown in figure 12, additional data such as head position of a user may be used to determine a focus of a person’s attention corresponding to a relevancy of an audio source of the audio data); using the Par.[0088] audio control inputs may be updated according to a direction of the users attention, wherein the audio control input may include an amplification or deamplification of audio data related to an audio source, see Par.[0041-0042]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use additional data, such as the orientation of a user’s head to determine relevancy of an audio source in the determination of the relevancy of an audio source of Lunner, as performed by Glaser.  The motivation for doing so would have been to increase a volume of audio sources in the direction of attention of the user. 

With respect to claim 26, Lunner discloses the hearing aid system of claim 25, however does not disclose expressly using the additional data to determine contextual parameters applicable to determining the relevancy of the audio sources.
Glaser discloses using the additional data to determine one or more contextual parameters potentially applicable to determining the relevance of the respective audio sources; and using one or more of the determined contextual parameters to determine relevancy of one or more of the respective separate audio sources (Par.[0084-0085]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use contextual information to determine relevancy of the audio sources of Lunner, as performed by Glaser.  The motivation for doing so would have been to weight the audio sources according to 

With respect to claim 27, Lunner discloses the hearing aid system of claim 25 wherein the auxiliary processing device is configured to use the additional data to compute the audio source parameters (Par.[0265] SSU provides estimates of the separated sound sources in the form of audio source parameters ut, i=1, ..nu).

With respect to claim 28, Lunner discloses the hearing aid system of claim 25 wherein the enhancement data comprises enhanced audio (Par.[0267] the mixing and weighting of the individual audio sources u; to provide the single sound source ux is an enhancement of the audio of the individual sound sources).

With respect to claim 29, Lunner discloses the hearing aid system of claim 25 wherein the enhancement data comprises filter updates for filters to be applied by the at least one earpiece to enhance the sensed audio data (Par.[0173] SSPU is a filter that provides a weighted combination of the electric input signals u; wherein a weighting unit (fig.4B WGT) of the SSPU provides filter updates “w” to be applied to the earpieces Par.[0267]).

With respect to claim 30, Lunner discloses a computer program product comprising a non-transitory computer readable medium storing executable instruction code that, when executed by a processor, performs processing comprising: 
Par.[0265][0268] a source separation unit (SSU) is used to separate the audio sources of the received audio data INW and Utotal); 
using the audio data to compute audio source parameters for each respective separate audio source (Par.[0265] SSU provides estimates of the separated sound sources in the form of audio source parameters ut, i=1, ..nu); 
using the audio data and additional data, including non-audio data, to estimate relevancy of each respective separate audio source to the user (Par.[0045] in determining the relevant audio source signal ux the SSPU may provide a volume weighted combination of the respective input source signals uh wherein the weighting of the sources is based on a cost function of a determined correlation between each sound source and the EEG signals), 
using the estimated relevancy to determine volume weights for each respective separate audio source (Par.[0045] in determining the relevant audio source signal ux the SSPU may provide a volume weighted combination of the respective input source signals uh wherein the weighting of the sources is based on a cost function of a determined correlation between each sound source and the EEG signals); and 
using the volume weights to determine enhancement data to send to the at least one earpiece for enhancing audio played for the user at the at least one earpiece (Par.[0265][0267] the weighted audio signal ux is sent to an output transducer (SPK) of the earpieces HDi,HDr).

Glaser discloses a system and method for enhancing audio for an earpiece of a user (Par.[0034] In an embodiment, microphones #110 may be arranged in a hearing aid of a user); receiving at an auxiliary processing device (fig.1 #120,130,140,150; Par.[0030]) audio data sensed by the earpiece (fig.1 audio data from microphones #110) and additional data including non-audio data relevant to processing to enhance the audio data (Par.[0040] additional data such as audio control inputs are received by audio configuration system #130 for enhancing or customizing the audio data); using the audio data to identify a plurality of respective separate audio sources (Par.[0030] audio source extraction engine #150 extracts or isolates separate audio sources); using the audio data and the additional data to estimate relevancy of each separate audio source to the user, wherein the additional data used to estimate relevancy comprises head movement of a user (Par.[0088] in the embodiment shown in figure 12, additional data such as head position of a user may be used to determine a focus of a person’s attention corresponding to a relevancy of an audio source of the audio data); using the estimated relevancy to determine volume weights for each of the respective audio sources (Par.[0088] audio control inputs may be updated according to a direction of the users attention, wherein the audio control input may include an amplification or deamplification of audio data related to an audio source, see Par.[0041-0042]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use additional data, such as the orientation of a user’s head to determine relevancy of an audio source in the determination of the relevancy of an audio source of Lunner, as performed by Glaser.  The motivation for doing so would have been to increase a volume of audio sources in the direction of attention of the user. 

With respect to claim 31, Lunner discloses the computer program product of claim 30 however does not disclose expressly using the additional data to determine contextual parameters applicable to determining the relevancy of the audio sources.
Glaser discloses using the additional data to determine one or more contextual parameters potentially applicable to determining the relevance of the respective audio sources; and using one or more of the determined contextual parameters to determine relevancy of one or more of the respective separate audio sources (Par.[0084-0085]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use contextual information to determine relevancy of the audio sources of Lunner, as performed by Glaser.  The motivation for doing so would have been to weight the audio sources according to context of a situation, such as amplifying sources near to the user and muting sources behind the user. 

Par.[0265] SSU provides estimates of the separated sound sources in the form of audio source parameters ut, i=1, ..nu).

With respect to claim 33, Lunner discloses the computer program product of claim 30 wherein the enhancement data comprises enhanced audio (Par.[0267] the mixing and weighting of the individual audio sources u; to provide the single sound source ux is an enhancement of the audio of the individual sound sources).

With respect to claim 34, Lunner discloses the computer program product of claim 30 wherein the enhancement data comprises filter updates for filters to be applied by the at least one earpiece to enhance the sensed audio data (Par.[0173] SSPU is a filter that provides a weighted combination of the electric input signals u; wherein a weighting unit (fig.4B WGT) of the SSPU provides filter updates “w” to be applied to the earpieces Par.[0267]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chalupper (US 7295676 B2) discloses a hearing aid and method of adapting. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654